Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10, 13, 14, 24, 27, 46, 49, 52, 55, 61, 64, 68, 115, 118, 137, 148, 155,159, 161, 163,179, 180,181, 196, 197, 206,207, 220 and 228 and limitations of claim 67 which are directed to analysis of VDJ rearrangements in subject samples are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
In the instant case, claims 1, 163, 179, 180 and 181 aligns to at least one judicial exception.  Claim 1 recite(s) a method that is drawn to the judicial exception of a law of nature, i.e. the presence of selected markers, i.e. V, D and/or J segments in a particular arrangement (somatic rearrangement) in a sample portion, i.e. subject interval, wherein the method of these claims comprises obtaining a sample from an affected subject, enriching for a subject interval , and sequencing the subject interval to provide a clonal profile of a subject interval, as recited in claim 1, and further comprising evaluating clonal profiles of two different types of sample or two different timepoints  to determine a signature as recited in claims 163, 179, 180 and 181.   

These additional steps, as recited in claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant disclosure teaches well-understood, routine and conventional methods are implemented for the steps of  obtaining a nucleic acid library, sample selection using a bait set and sequencing (e.g. sequencing methods known in the art as in lines 9-11, pg. 61; sample isolation known in the art as in lines 25-28, pg. 123;  the baits are produced by methods described in US 2010/0029498 and Gnirke, A. et al. (2009) Nat Biotechnol. 27(2):182-189, incorporated herein by reference as in lines 25-27, pg. 128; , instant specification).
 Furthermore, claims 2, 3, 10, 13, 14, 24, 27, 46, 49, 52, 55, 61, 64, 68, 115, 118, 137, 148, 155,159, 161, 196, 197, 206,207, 220 and 228 and limitations of claim 67 which are directed to analysis of VDJ rearrangements in subject samples do not add significantly more to the judicial exception: claims 2, 3, 10, 115, 118, 137, 148, 155, 159, 161, 197 and 228 further describe the steps of acquiring a nucleic acid library, contacting a sample with a bait set and sequencing  but do not introduce an unconventional element. Claims 13, 14, 24, 27, 46, 49, 52, 55, 61, 64, 68, 163, 179, 180,181, 196, 206, 207 and 220 and limitations of claim 67 which are directed to analysis of VDJ rearrangements in subject samples further limit the abstract idea of 
	Therefore, claims 1-3, 10, 13, 14, 24, 27, 46, 49, 52, 55, 61, 64, 68, 115, 118, 137, 148, 155,159, 161, 163,179, 180,181, 196, 197, 206,207, 220 and 228 and limitations of claim 67 which are directed to analysis of VDJ rearrangements in subject samples do not recite elements that significantly more than the judicial exception and are not patent eligible.

	
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Faham et al. and Downing et al. 
Claims 1-3, 10, 13, 14, 24, 27, 46, 49, 52, 55,  61, 64,  67, 68, 115, 118, 137, 148, 155,159, 161, 163,179, 180,181, 196, 197, 206,207, 220  and 228 are rejected under 35 U.S.C. 103 as being unpatentable over Faham et al. (US20130136799) in view of  Downing et al. (US20120208706).
Faham et al. teach methods of monitoring disease such as solid tumor and infectious disease comprising identifying clonotype profiles from a lymphocyte sample  in a disease- related tissue; and determining a clonotype profile in a peripheral blood sample to facilitate monitoring the progression of the disease in the subject (e.g. para 0017,pg. 2; para 0039,pg. 4).
 Faham et al. teach their methods comprise determining recombined DNA sequences, wherein the method comprises obtaining a nucleic acid sample from subject; spatially isolating individual nucleic acids; subjecting sample to one or more rounds of amplification, and sequencing, wherein the starting sample is DNA or RNA (e.g. para 0039-0040,pg. 4; method for determining a profile of recombined DNA sequences in T-cells and/or B-cells is provided comprising: obtaining a sample from a subject comprising T-cells and/or B-cells, spatially isolating individual molecules of genomic DNA from said cells, amplifying said individual molecules of genomic DNA, sequencing said amplified DNA, and determining the levels of 
Furthermore, Faham et al. teach an embodiment of analysis of a solid lymphoid tumor, wherein the analysis comprises obtaining a sample from an affected subject; generating a clonotype profile related to an immune cell genomic rearrangement, wherein the target region comprise a VDJ rearrangement of IgH in B cells or a VDJ rearrangement of TCRor TCRin a T cell (e.g. para 0043, bottom of right col. Pg. 7- top of left column, pg. 8; para 0066-0067, pg. 10-11; claim 65).
Furthermore, Faham et al. teach their method comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20) and with subjects that are not affected with the disease (e.g. para 0123-0124, pg. 21-22).
Furthermore, Faham et al. teach analysis of rearrangement comprising somatic hypermutations (e.g. para 0117-0118, pg. 20; para 0283, pg. 40-41).
 Faham et al. also teach their methods comprising enriching a sample by capturing cells  based on expression of a specific marker (e.g. para 0160,para 0162,pg. 26; para 0174,pg. 28).
Furthermore, Faham et al. teach sequencing comprises sequencing a subset of clonal sequences comprising V-D and D-J junctions (e.g. para 0043, pg. 5).
Furthermore, Faham et al. teach sequencing analysis comprises obtaining a sufficient number of sequencing reads to maintain the sensitivity of their method (e.g. para 0038,pg. 4; para 0042,pg. 4-5). 

(a)    acquiring a nucleic acid library comprising a plurality of members, each member of the plurality comprising a nucleic acid from the subject; and (c) sequencing one or more occurrences of the subject interval to provide the clonal profile of the subject interval (e.g. generating a clonotype profile as in para 0039-0040,pg. 4; sequencing comprises sequencing a subset of clonal sequences comprising V-D and D-J junctions  as in para 0043,pg. 5-6; clonal profile of a VDJ rearrangement as in para 0043, bottom of right col. Pg. 7- top of left column, pg. 8; claims 1 and 65) as recited in claim 1.
As noted above, Faham et al. teach their methods of developing clonotype profiles comprises enrichment of samples (e.g. para 0043, bottom of right col., Pg.6- top of left col., pg. 7; para 0160, para 0162,pg. 26; para 0174,pg. 28).
 However, they do not expressly teach the limitation: (b)    contacting the library with a bait set to provide a library catch comprising a plurality of selected members, comprising the subject interval, or a portion thereof, to provide a library catch as recited in claim 1.
Prior to the effective filing date of the claimed invention, Downing et al. also teach methods of analyzing tumor samples(e.g. para 0004,pg. 1), wherein their method comprises acquiring a library comprising a plurality of target members; contacting the library with a bait set (or plurality of bait sets) to provide selected members; acquiring a read for a sub genomic  contacting the library with a bait set( or plurality of bait sets) to provide selected members (sometimes referred to herein as "library catch") as in para 0006,pg. 1; analysis of subgenomic interval as in para 0341, pg. 18).
 Downing et al. teach the sample comprises DNA, including individual chromosomes, or RNA (e.g. para 0471, pg. 26-27).
They also teach the sample is fragmented prior to analysis (e.g. para 0478, pg. 27).
Furthermore, they teach selection using a bait set under conditions of solution or surface- based hybridization (e.g. para 0456, pg. 26).
Furthermore, they teach amplifying the selected member population and analysis of the acquired population by sequencing (e.g. para 0796-0797, pg. 49).  Downing et al. also teach attaching adapters to target nucleic acids and amplifying using primers that hybridize the adapter sequence, i.e. non-target sequence (e.g. para 0315, pg. 16; para 0519, pg. 31).
Furthermore, Downing et al. teach analysis comprises acquiring a value for a selected characteristic, e.g., the nucleic acid concentration or representation and comparing with a reference parameter (e.g. para 0003-0030, pg. 1-2; para 0077-0085,pg. 3; para 0153-0158, pg 6;  bait set selects rearrangement as in para 0167, pg. 7; para 0337, pg. 18; method further comprises acquiring a value for library-catch characteristic, e.g., the nucleic acid concentration or representation, and comparing the acquired value with a reference criterion for nucleic acid concentration, or for representation as in para 01366-01367, pg. 79).
 Downing et al. disclose methods comprising contacting a single sample with a plurality of baits sets wherein each bait set selects a different target, e.g.  a first bait set selects a high 
Downing et al. also disclose a method comprising a first selection with a first bait set and contacting the product of this selection with a second bait set in a separate mixture for a second selection (e.g. para 0552-0553, pg. 34).
Therefore, as both Faham et al. and Downing et al. teach methods comprising obtaining nucleic acids from a tumor sample and sequencing to assess levels of different sequences in a specific nucleic acid population, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Faham et al. comprising obtaining nucleic acids from a solid tumor sample to assess possible VDJ rearrangements, amplifying and sequencing to generate a clonal profile to include selecting a nucleic acid subpopulation using a bait set to acquire a library catch as taught by  Downing et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for providing a clonal profile of a subject interval. Furthermore, Faham et al. teach their methods of developing clonotype profiles comprises enrichment of samples (e.g. para 0043, bottom of right col., Pg.6- top of left col., pg. 7; para 0160, para 0162,pg. 26; para 0174,pg. 28).
Therefore, as Downing et al. teach nucleic acid analysis of a tumor sample comprises contacting the collection of nucleic acids with a bait set (or plurality of bait sets) to provide a library catch (e.g.  para 0006,pg. 1), the combined teachings of Faham et al. and Downing et al. claim 1.
As Downing et al. teach fragmenting the starting sample prior to analysis, the combined teachings of Faham et al. and Downing et al. render obvious claim 2.
As Downing et al. teach bait-based selection by solution or support based hybridization is known in the art, the combined teachings of Faham et al. and Downing et al. render obvious claim 3.
As Downing et al. teach analysis of subgenomic intervals, the combined teachings of Faham et al. and Downing et al. render obvious claim 10.
As Downing et al. teach analysis comprising acquiring a value for a selected characteristic, e.g., the nucleic acid concentration or representation and comparing with a reference parameter (e.g. para 01366-01367, pg. 79), the combined teachings of Faham et al. and Downing et al. render obvious the limitation: method of claim 1, comprising comparing the sequence of a first allele or signature at the subject interval with a comparison value as required by claim 13.
 (e.g. method further comprises acquiring a value for library-catch characteristic, e.g., the nucleic acid concentration or representation, and comparing the acquired value with a reference criterion for nucleic acid concentration, or for representation as in para 01366-01367, pg. 79), the combined teachings of Faham et al. and Downing et al. render obvious the limitation: method of claim 1, further comprising acquiring: (i) a value for the distribution, expression, abundance, or identity, of a sequence, signature or allele at the subject interval as required by claim 14.
Furthermore, as Faham et al. teach obtaining nucleic acids from solid tumor samples and sequencing to generate a clonal profile of target regions, including possible VDJ rearrangements, to monitor affected subjects (e.g. para 0017,pg. 2; para 0039,pg. 4), the combined teachings of Faham et al. and Downing et al. render obvious the limitations: comprising providing the clonal profile of a sequence, allele or signature, at the subject interval; and i)  a phenotype of the subject (i.e. disease status of patient) as required by claim 24.
As Faham et al. teach sequencing analysis comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20, Faham) and with subjects that are not affected with the disease (e.g. para 0123-0124, pg. 21-22, Faham) and Downing et al. teach analysis of a nucleic acid library with a plurality of bait sets comprising amplification and sequencing (e.g. para 0169-0178, pg. 7; para 0796-0797, pg. 49, Downing), the combined teachings of Faham et al. and Downing et al. render obvious the limitations:  method of claim 1, wherein step (c) comprises : (i)  sequencing a plurality of occurrences of the subject interval; or claim 27.
Furthermore, as Faham et al. teach analysis of clonotypes comprises V, D or J regions (e.g. para 0043, pg. 5; para 0066-0067, pg. 10-11; claim 65), the combined teachings of Faham et al. and Downing et al. render obvious claims 46, 49, 52 and 55.
Furthermore, the combined teachings of Faham et al. and Downing et al. render obvious the limitations: wherein the clonal profile for a sequence, allele or signature in a subgenomic interval, or an expressed subgenomic interval is provided as required by claim 61.
Furthermore, as Faham et al. teach analysis of rearrangement comprising somatic hypermutations of V and J regions (e.g. para 0117-0118, pg. 20; para 0283,pg. 40-41), the combined teachings of Faham et al. and Downing et al. render obvious the limitations:  method of claim 1, wherein the clonal profile comprises: variability for hypermutation in a locus chosen from a V, D, or J segment in the subject interval as required by claim 64.
Furthermore, as Faham et al. teach analysis of multiple types of variable regions subject to somatic rearrangement (e.g. para 0043, pg. 8; para 0117-0118, pg. 20; para 0283,pg. 40-41), the combined teachings of Faham et al. and Downing et al. render obvious the limitations: method of claim 1, wherein evaluating comprises providing the clonal profile for a sequence comprising a sequence encoding a V segment (prior to or after rearrangement) of an antibody or Ig superfamily-receptor, e.g., an immunoglobulin gene, a T cell receptor or B cell receptor; sequence encoding a D segment (prior to or after rearrangement) of an antibody or Ig superfamily-receptor, e.g., an immunoglobulin gene, a T cell receptor or B cell receptor; sequence encoding a J segment (prior to or after rearrangement) of an antibody or Ig claim 67.
As Downing et al. teach analysis comprising acquiring a value for a selected characteristic, e.g., the nucleic acid concentration or representation and comparing with a reference parameter (e.g. para 01366-01367, pg. 79), the combined teachings of Faham et al. and Downing et al. render obvious the limitation: method of claim 14, further comprising acquiring a value for the abundance of a sequence, signature, or allele in the subject interval relative to a comparison value as required by claim 68.
Furthermore, as Faham et al. teach analysis of clonotypes comprises V, D or J regions (e.g. para 0043, pg. 5; para 0066-0067, pg. 10-11; claim 65, Faham), the combined teachings of Faham et al. and Downing et al. render obvious the limitations: method of claim 1, wherein the subject interval comprises a V, D, or J segment as required by claim 115.
Furthermore, as Faham et al. teach analysis of clonotypes comprises V, D or J regions (e.g. para 0043, pg. 5; para 0066-0067, pg. 10-11; claim 65, Faham) and Downing et al. teach claim 118.
Downing et al. teach contacting a single sample with a plurality of bait sets wherein each bait set selects a different target (e.g. para 0169-0178, pg. 7). Downing et al. also disclose a method comprising a first selection with a first bait set and contacting the product of this selection with a second bait set in a separate mixture for a second selection (e.g. para 0552-0553, pg. 34).
Therefore, as Downing et al. contacting with separate bait sets is known in the art, the combined teachings of Faham et al. and Downing et al. render obvious the limitations: wherein a plurality of occurrences of the subject interval is sequenced, and wherein one of steps (a), (b) and (c) is performed separately (i.e. step b) for a first occurrence of the subject interval and for a second occurrence of the subject interval as required by claim 137.
As Faham et al. teach sequencing analysis comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20, Faham) and with subjects that are not affected with the disease (e.g. para 0123-0124, pg. 21-22, Faham) and Downing et al. teach their method comprises sequential hybridizations (e.g. para 0552-0553, pg. 34, Downing), the combined teachings of Faham et al. and Downing et al. render obvious claim 148.
As Faham et al. teach sequencing analysis comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20, Faham) and with subjects that are not affected with the disease (e.g. para 0123-0124, pg. 21-22, Faham) and Downing et al. teach their method comprises forming a hybridization mixture comprising one nucleic acid claim 155.
Furthermore, the combined teachings of Faham et al. and Downing et al. render obvious the limitations: method of claim 1, comprising repeating steps (a) to (d) as required by claim 159.
As Downing et al. teach the sample comprises DNA, including individual chromosomes, or RNA (e.g. para 0471, pg. 26-27), the combined teachings of Faham et al. and Downing et al. render obvious claim 161.
Furthermore, as Faham et al. teach analysis of different nucleic acid components of the same donor sample (e.g. analysis of DNA, cDNA and RNA as in para 0020,pg. 3; para 0043,pg. 5-6;para 0068,para 0071, pg. 11), the combined teachings of Faham et al. and Downing et al. render obvious claims 163 and 180.
Furthermore, as Faham et al. teach comparison of clonotype of two individuals to assess difference at the cellular level (e.g. para 0020,pg. 3; para 0043,pg. 5-6;para 0068,para 0071, pg. 11), the combined teachings of Faham et al. and Downing et al. render obvious claim 179.
Furthermore, as Faham et al. teach comparison of clonotypes of two different timepoints to assess disease status (e.g. para 0119, pg. 20), the combined teachings of Faham et al. and Downing et al. render obvious claim 181.
Downing et al. teach amplifying selected member populations and analysis of the acquired population by sequencing (e.g. para 0796-0797, pg. 49).  
Furthermore, Downing et al. teach analysis comprises acquiring a value for a selected characteristic, e.g., the nucleic acid concentration or representation and comparing with a  para 01366-01367, pg. 79).
 Furthermore, as noted above, Faham et al. teach sequencing analysis comprising obtaining a sufficient number of sequencing reads of target regions, including VDJ rearrangements, to maintain the sensitivity of their method (e.g. para 0038,pg. 4; para 0042,pg. 4-5; para 0043, bottom of right col. Pg. 7- top of left column, pg. 8; para 0066-0067, pg. 10-11; claim 65). 
Therefore, the combined teachings of Faham et al. and Downing et al. render obvious claims 196, 206 and 220.
Downing et al. also teach attaching adapters to target nucleic acids and amplification using primers that hybridize the adapter sequence, i.e. non-target sequence (e.g. para 0315, pg. 16; para 0519, pg. 31). Therefore, the combined teachings of Faham et al. and Downing et al. render obvious claim 197.
Furthermore, as Faham et al. teach analysis of multiple clonotype profiles, the combined teachings of Faham et al. and Downing et al. render obvious claim 207.
Furthermore, as Faham et al. teach their method for generating a clonal profile comprises obtaining nucleic acids from solid tumor samples and amplifying selected nucleic acids prior to sequencing, the combined teachings of Faham et al. and Downing et al. render obvious claim 228.



Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue: As discussed below the claims are not directed to a law of nature, an abstract idea, or any other judicial exception, and are thus subject matter eligible. The claimed method is directed to a particular method of providing a clonal profile of a subject interval using physical steps, including contacting a library with a bait set to provide a library catch, and sequencing one or more occurrences of the subject interval within the library catch, thus integrating any alleged judicial exception into a practical application. Accordingly, Applicant respectfully submits that the claimed method, when considered as a whole, is patent eligible under 35 U.S.C. § 101.
 This argument is not persuasive.
 As discussed above, claims 1, 163, 179, 180 and 181 are drawn to the judicial exception of a law of nature, i.e. the presence of selected markers, i.e. V, D and/or J segments in a particular arrangement (somatic rearrangement) in a sample portion, i.e. subject interval, wherein the method of these claims comprises obtaining a sample from an affected subject, enriching for a subject interval , and sequencing the subject interval to provide a clonal profile of a subject interval, as recited in claim 1, and further comprising evaluating clonal profiles of two different types of sample or two different timepoints  to determine a signature as recited in claims 163, 179, 180 and 181.   

Therefore, it is respectfully submitted that the method is used to observe a natural phenomenon, i.e. rearrangement of V, D and/or J segments, by employing laboratory techniques that are well-understood, routine and conventional, and evaluate the presence of this phenomenon by comparing different samples to determine a signature which is not integrated in a practical application.
Regarding Applicants’ arguments that the clonal profiles can be used “for example, to identify best approaches for treating a specific cancer or to monitor a responsiveness ( or lack thereof) to a particular treatment”, it is noted that the instant claims do not recite practical applications comprising these embodiments.
Regarding Applicants’ arguments in reference to integration in a practical application, it is noted that the instant invention teaches practical steps of selecting with a bait set, amplifying and sequencing  to facilitate generating the clonal profile of a subject interval. However, the step of providing a clonal profile is not integrated into a practical application. 
Furthermore, as noted above, claims 163, and 179-181 speak to further evaluating the clonal profiles of two different samples in order to determine a signature for the target region, 
Regarding Applicants’ argument that the techniques that are well-understood, routine and conventional have not been specifically used in the analysis of a subject interval is associated with somatic hypermutation or a V(D)J somatic rearrangement, these arguments are not persuasive. 
In the instant case, these additional steps, as recited in claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. That is, the steps of claim 1 are used to facilitate observation of the natural phenomenon of rearrangement of V, D and/or J segments but do not provide additional elements that amount to significantly more than the presence of this phenomenon.
 Therefore, the rejection of the instant claims under 35 USC 101 is adjusted to address the amended claims.
 Regarding Applicants; arguments in reference to the rejection of the instant claims under 35 USC 103, it is noted that claim 1 has been amended to recite analysis of a nucleic acid sample from a subject that has a solid tumor, is a graft recipient, or has an infection or infectious disease.
 Therefore, the teaching of Faham (US20130136799) is applied to show that generating clonal profiles of genomic rearrangements in samples from affected subjects as recited in claim 1 is known in the art. Furthermore, the teaching of Downing is applied to show that selection of 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Examiner, Art Unit 1639